J-A12016-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ADRIAN J. STONES                           :
                                               :
                       Appellant               :   No. 957 WDA 2021

          Appeal from the Judgment of Sentence Entered July 22, 2021
     In the Court of Common Pleas of Allegheny County Criminal Division at
                        No(s): CP-02-SA-0001370-2020


BEFORE:      MURRAY, J., McCAFFERY, J., and COLINS, J.*

MEMORANDUM BY McCAFFERY, J.:                             FILED: MAY 20, 2022

        Adrian J. Stones (Appellant) appeals, pro se, from the judgment of

sentence of a $25 fine, plus costs, imposed in the Allegheny County Court of

Common Pleas, following his summary conviction of trespass by motor

vehicle.1 On appeal, Appellant argues: (1) his actions were insufficient to

establish a violation of the summary offense; (2) the police officer who issued

the citation acted outside his jurisdiction, and (3) the officer had no probable

cause or reasonable suspicion to stop him. For the reasons below, we affirm.

        On September 26, 2020, Appellant was issued a citation for trespass by

motor vehicle. After he was found guilty in magisterial district court, Appellant

filed an appeal for a trial de novo in the Allegheny Court of Common Pleas.
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S. § 3717(a).
J-A12016-22



The trial court summarized the testimony presented at Appellant’s July 21,

2021, trial de novo as follows:

       Officer Mark Slivka, of the North Versailles Police Department,
       testified that on the afternoon of September 26, 2020, he was
       patrolling property owned by the Norfolk Southern Railroad
       Company [(the Railroad)], when he saw [Appellant’s box] truck
       drive into the railroad yard, past secured and gated areas, to an
       area where there are only railroad tracks and a roadway to the
       tracks. He issued [Appellant] a citation after learning from
       railroad personnel that [Appellant] was not authorized to be on
       the property. Special Agent Gabe Pediconi, a railroad police officer
       . . ., testified that only railroad-owned vehicles are permitted on
       railroad property, unless there is permission from a supervisor or
       manager, which had not been given to [Appellant]. [He further
       explained that because he was “quite a distance away” at the time
       Officer Slivka called him, he told the officer to “just cite [Appellant]
       for vehicle trespassing.” N.T., 7/21/21, at 11-12).]

             [Appellant] testified that his property abuts the railroad
       property and is thirty yards from where he was stopped. He
       explained that he uses the railroad property to get in and out of
       South Trafford, as do many other residents, as it is the only
       available route for oversized trucks.

Trial Ct. Op., 12/1/21, at 1-2.         At the conclusion of trial, the court found

Appellant guilty and imposed a $25 fine, plus costs. See N.T., 7/21/21, at

24. This timely appeal follows.2



____________________________________________


2  On September 3, 2021, Appellant filed a Pa.R.A.P. 1925(b) concise
statement of errors complained of on appeal in compliance with the trial
court’s prior directive. See Order, 8/18/21. We note, however, that the court
issued an amended order that same day, September 3rd, providing Appellant
with 21 days to file a Rule 1925(b) statement “after the transcripts are filed
with the Department of Court Records.” Amended Order, 9/3/21 (emphasis
omitted). Appellant did not file a supplemental Rule 1925(b) statement.
Thus, he is bound by the claims raised in his September 3rd statement.


                                           -2-
J-A12016-22



      Appellant purports to raise five issues on appeal:

      1) Did the [trial court] base its order and finding of guilt for
         vehicular trespass on sufficient evidence that [Appellant]
         knowingly operated a motor vehicle on private real property in
         violation of 75 Pa.C.S.A. § 3717?

      2) Did the [trial court] have sufficient evidence to find Appellant
         guilty of vehicular trespass under 75 Pa.C.S.A. § 3717(a)
         where the road or pathway in dispute is a public right-of-way
         provided for decades by [the Railroad] and otherwise has been
         used as an easement by necessity by residents living in South
         Trafford because a Railroad Company bridge prevents
         deliveries by oversized trucks from entering into and out of
         South Trafford?

      3) Did the [trial court] err in finding [Appellant] guilty even though
         he did not operate a motor vehicle on clearly marked, barred
         or secured property when he was ticketed for vehicular
         trespass?

      4) Did North Versailles police officer, Mark Slivka, act outside his
         jurisdiction by ticketing Appellant for vehicular trespass?

      5) Was [Appellant] subject to [an] unconstitutional search and
         seizure, or otherwise did the Commonwealth prosecute
         [Appellant] for vagrancy or other laws that have been deemed
         unconstitutional?

Appellant’s Brief at 3-6.

      Appellant’s first three issues — which he addresses together in his brief

— challenge the sufficiency of the evidence supporting his conviction of

trespass by motor vehicle. Appellant maintains the Railroad does not dispute

the fact that “the roadway in question . . . has been used by the public for

decades as a public right-of-way,” and Special Agent Pediconi admitted he

“would not be aware of all the deeds and rights-of-way that the Railroad . . .

has made with other parties[.]”       Appellant’s Brief at 12, 14.     Moreover,



                                      -3-
J-A12016-22



Appellants insists that Stewart Street — which provides the “only means of

ingress and egress into South Trafford” — passes under a “Railway bridge”

that has a 12-foot clearance. Id. at 12. Thus, Appellant maintains, the height

clearance of the bridge “prevent[s] deliveries and other commerce to the

residents and public who live or work in South Trafford.” Id. at 13. He argues

that the Railroad has permitted use of the right-of-way because it would be

“very costly” to rebuild the bridge.    Id.   Appellant further emphasizes as

“significant” the fact that the roadway where he was ticketed is “not secured,

gated or identified as a private road” and that he “posed no threat of criminal

activity.” Id. at 14.

      Our review of the sufficiency of the evidence supporting a conviction of

a summary traffic offense is well-settled:

      We view [the] evidence in a light most favorable to the
      Commonwealth, drawing all reasonable inferences in favor of the
      Commonwealth. The evidence need not preclude every possibility
      of innocence and the fact-finder is free to believe all, part, or none
      of the evidence presented. Only where the evidence is so weak
      and inconclusive that, as a matter of law, no probability of fact
      can be drawn from the combined circumstances[,] is a defendant
      entitled to relief. We do not re-weigh the evidence and substitute
      our judgment for that of the fact-finder. As the question of the
      sufficiency of the evidence is one of law, we consider the evidence
      de novo.

Commonwealth v. Ford, 141 A.3d 547, 552–53 (Pa. Super. 2016) (citations

and quotation marks omitted).

      Appellant was convicted of violating Section 3717 of the Motor Vehicle

Code, which provides, in relevant part:



                                       -4-
J-A12016-22


      It is unlawful for a person to knowingly operate a motor vehicle
      on private real property other than a private road or driveway
      without consent of the owner or lessor of the real property.

75 Pa.C.S. § 3717(a). Here, there is no dispute that Appellant was operating

his motor vehicle on the day in question. What he challenges, however, is the

court’s determination that he knowingly did so without the consent of the

owner.

      In rejecting Appellant’s claim, the trial court emphasized that Appellant

presented no documentation supporting his averment that the roadway is

“titled as a right-of-way in public records[.]”       Trial Ct. Op. at 2-3.

Furthermore, the court found that the fact Appellant, and purportedly other

South Trafford residents, regularly use the road was not a defense. Id. at 3.

Nor did the court find significant the fact that the road contained no signage

designating it as a private roadway, or any barriers blocking public access.

Id. Indeed, the trial court concluded:

      [Appellant] did not have the consent of [the Railroad] to drive on
      its property. Further, he knew he was driving on railroad property,
      and admitted doing so regularly.

Id. The court found these facts sufficient to support the verdict. We agree.

      Special Agent Pediconi testified that “[o]nly railroad-owned vehicles are

allowed to be on railroad property unless there’s permission from a supervisor

or manager[.]” N.T. at 12. He testified that Appellant was not a railroad

employee and had no permission to drive on the roadway.          Id.   Further,

Special Agent Pediconi specifically denied Appellant’s claim that the residents

of South Trafford had an agreement with the Railroad to use the roadway:


                                     -5-
J-A12016-22


      [T]here are no agreements. It does not exist. It doesn’t stand.
      That’s the wishes of the community to use it as an egress. They
      have their own driveway to their house. The property abuts up
      against many properties across the three states I work in. If they
      choose to use it, that’s their risk of getting caught. . . .

Id. at 23.

      Appellant conceded he had no explicit agreement with the Railroad

permitting him to use the roadway in question. Indeed, when asked if he had

any “type of easement agreement[,]” Appellant replied, “I don’t think anyone

has one” and confirmed he had no “legal documents from the railroad[.]” N.T.

at 18-19. Further, when confronted with the fact that he had no “agreement”

with the Railroad to drive on its private roadway, Appellant simply stated,

“Neither do any of the other residents of South Trafford.” Id. at 20. Thus,

Appellant rests his argument on the fact that South Trafford residents have

used the roadway in the past, and not upon any consent provided by the

Railroad. Accordingly, we agree with the conclusion of the trial court that the

evidence established beyond a reasonable doubt that Appellant “knowingly

operate[d] a motor vehicle on private real property [owned by the Railroad]

without consent” of the Railroad.” See 75 Pa.C.S. § 3717(a). Thus, his first

claim fails.

      Next, Appellant contends North Versailles Police Officer Slivka “acted

outside his jurisdiction by ticketing [Appellant] for vehicular trespass.”

Appellant’s Brief at 15. He maintains the trial transcript clearly demonstrates

Officer Slivka was “policing on behalf of the Railway Company” when he issued

the citation at the directive of Special Agent Pediconi. Id. at 15-16.


                                     -6-
J-A12016-22



      The trial court found this claim waived because Appellant did not raise

it below. Trial Ct. Op. at 3 n.2. We agree. See Pa.R.A.P. 302(a) (“Issues not

raised in the trial court are waived and cannot be raised for the first time on

appeal.”).

      Nevertheless, we note that Appellant’s jurisdictional argument misses

the mark. Officer Slivka testified that the railroad police — particularly Special

Agent Pediconi — have the “same jurisdiction in [their] town.”         N.T. at 6.

Appellant does not dispute the fact that the roadway is located within North

Versailles Township. Rather, he asserts the officer was “policing on behalf” of

the Railroad. Appellant’s Brief at 15. He misconstrues the testimony. Officer

Slivka explained he was patrolling the Railroad property because they “have

problems” with illegal dumping in that area. N.T. at 5, 9. After observing

Appellant’s truck on the private roadway, he contacted Special Agent Pediconi

to determine whether Appellant had permission to use the roadway. When

the agent confirmed Appellant did not have such permission, Officer Slivka

acted within his proper authority by citing Appellant for a summary offense

that he witnessed within North Versailles Township.

      Lastly, Appellant argues Officer Slivka did not have “probable cause or

reasonable suspicion to detain” him. Appellant’s Brief at 17. He emphasizes

that the officer observed him drive his truck past the secured area, and “made

no effort to determine if [the] area along the railroad tracks was subject to a

right-of-way.” Id. Moreover, Appellant insists a reasonable person would not

believe he “had committed, was committing, or was about to commit a crime.”

                                      -7-
J-A12016-22



Id. Thus, he contends he was subject to an unlawful Terry3 stop. Id. at 16-

17.

        Appellant misunderstands the law surrounding traffic stops.4      As our

Supreme Court explained in Commonwealth v. Chase, 960 A.2d 108 (Pa.

2008):

              The    Fourth    Amendment     to   the    United     States
        Constitution protects the people from unreasonable searches and
        seizures. A vehicle stop constitutes a seizure under the Fourth
        Amendment. The key question in determining if a seizure is
        constitutional under the Fourth Amendment is if it is reasonable.

              A warrantless seizure is presumptively unreasonable under
        the Fourth Amendment, subject to a few specifically established,
        well-delineated exceptions. One exception allows police to briefly
        detain individuals for an investigation, maintain the status
        quo, and if appropriate, conduct a frisk for weapons when there is
        reasonable suspicion that criminal activity is afoot. The Fourth
        Amendment does not prevent police from stopping and
        questioning motorists when they witness or suspect a
        violation of traffic laws, even if it is a minor offense.

Id. at 112–13 (citations and footnote omitted).

        Here, Officer Slivka testified that before he stopped Appellant’s truck —

which he suspected was not a Railroad-owned vehicle — he “ran the

registration plates, which came back as a Trafford address.” N.T. at 6. He

then stopped Appellant, who was unable to provide the officer with any
____________________________________________


3   Terry v. Ohio, 392 U.S. 1 (1968).

4 The fact that Appellant is proceeding pro se “confers [upon him] no special
benefit[.]” Commonwealth v. Vurimindi, 200 A.3d 1031, 1037 (Pa. Super.
2018) (citation omitted). “To the contrary, any person choosing to represent
himself in a legal proceeding must, to a reasonable extent, assume that his
lack of expertise and legal training will be his undoing.” Id. (citation omitted).


                                           -8-
J-A12016-22



authority permitting him to drive on the private roadway. After confirming

this information with Special Agent Pediconi, Officer Slivka properly cited

Appellant for trespass by motor vehicle. Under these facts, Appellant was not

subject to an unlawful search or seizure.

       Thus, concluding there is no merit to any of Appellant’s claims on appeal,

we affirm the judgment of sentence.5

       Judgment of sentence affirmed.

       Judge Murray joins the Memorandum.

       Judge Colins Concurs in the Result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/20/2022




____________________________________________


5 As the trial court commented at the conclusion of the trial de novo,
Appellant’s best recourse may be to “get together with the rest of the
neighbors and try to work something out with the railroad” to obtain some
type of “civil recourse.” N.T. at 25. However, continuing to trespass without
permission will result in additional fines.


                                           -9-